TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00007-CV


Muhammad A. Ragab, Appellant

v.

Sheham El-Sabrout, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. 96-13921, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



	The district court rendered judgment in this cause on January 26, 2000, and signed
the final order on October 8, 2001.  Appellant filed a notice of appeal, a copy of which was received
by the clerk of this Court on January 7, 2002.  However, appellant had filed a motion for new trial. 
See Tex. R. Civ. P. 329b(a).  The clerk of this Court received notice that the motion was granted by
the district court on January 10, 2002.  See Tex. R. Civ. P. 329b(c), (d).  As a result, there is no final
judgment before this Court.  Accordingly, we dismiss the appeal for want of jurisdiction.  Tex. R.
App. P. 42.3(a).


__________________________________________
Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   July 26, 2002
Do Not Publish